                                             Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 1 of 15




                                   1

                                   2

                                   3
                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           JAMES FAIRCLOTH,
                                   7                                                        Case No. 19-cv-05830-JCS
                                                            Plaintiff,
                                   8
                                                   v.                                       ORDER GRANTING MOTION TO
                                   9                                                        DISMISS WITH PREJUDICE AND
                                           AR RESOURCES, INC.,                              DENYING DEFENDANT’S MOTION
                                  10                                                        FOR SANCTIONS
                                                            Defendant.
                                  11                                                        Re: Dkt. Nos. 41, 49

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION
                                  14            Plaintiff James Faircloth brings this action against Defendant AR Resources, Inc. for

                                  15   alleged violations of the California Consumer Credit Reporting Agencies Act (“CCRAA,” Cal.

                                  16   Civ. Code § 1785.1 et. seq.). Defendant moves to dismiss Plaintiff’s Second Amended Complaint,

                                  17   and for sanctions under Rule 11 of the Federal Rules of Civil Procedure. The Court finds these

                                  18   matters suitable for resolution without oral argument and without further briefing on the motion

                                  19   for sanctions, and VACATES the hearings set for May 29, 2020 and July 10, 2020. For the

                                  20   reasons stated below, the motion to dismiss is GRANTED and the case is DISMISSED WITH

                                  21   PREJUDICE. The motion for sanctions is DENIED.1

                                  22   II.      BACKGROUND
                                  23          A.        Procedural History
                                  24            This case was removed from California Superior Court in and for the County of Contra

                                  25   Costa because the original complaint alleged violations of the federal Fair Debt Collection Act and

                                  26   the Fair Credit Reporting Act (“FCRA”). Notice of Removal (dkt. 1) ¶¶ 1–3. Plaintiff filed the

                                  27
                                       1
                                  28    The parties have consented to the jurisdiction of the undersigned magistrate judge pursuant to 28
                                       U.S.C. § 636(c).
                                            Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 2 of 15




                                   1   First Amended Complaint (“FAC,” dkt. 14) on November 12, 2019. Defendant moved to dismiss

                                   2   the FAC on November 26, 2019. Motion to Dismiss FAC (dkt. 21). The Court granted the

                                   3   motion to dismiss the FAC with leave to amend on February 19, 2020. Order Granting Motion to

                                   4   Dismiss (dkt. 32).2 Plaintiff filed the Second Amended Complaint (“SAC,” dkt. 35) on March 20,

                                   5   2020 alleging only violations of the California Credit Reporting Agencies Act (“CCRAA”).

                                   6   Defendant moves once again to dismiss, and the Court also issued an order to show cause why the

                                   7   case should not be remanded to state court for lack of subject matter jurisdiction. Order to Show

                                   8   Cause (“OSC,” dkt. 42).

                                   9          B.    The Second Amended Complaint
                                  10            Plaintiff is a “debtor” and “consumer” who resides in Contra Costa County, California.

                                  11   SAC ¶ 2 (citing Cal. Civ. Code § 1788.2(b)). Defendant is an “information furnisher” who

                                  12   “regularly provid[es] information to consumer reporting agencies.” Id. ¶ 3 (quoting Cal Civ. Code
Northern District of California
 United States District Court




                                  13   § 1785.3(j)) (internal quotation marks omitted). The SAC also names ten Doe Defendants, whose

                                  14   names “are currently unknown to Plaintiff” but who Plaintiff alleges are “legally responsible for

                                  15   the unlawful acts alleged herein.” Id. ¶ 5.

                                  16            Plaintiff alleges that “Defendant reported false and derogatory information on Plaintiff’s

                                  17   credit report alleging a fabricated debt.” Id. ¶ 7. According to Plaintiff, he received emergency

                                  18   medical treatment at San Ramon Regional Medical Center on March 21, 2018, for which he was

                                  19   billed $1,026.00. Id. ¶ 8. Plaintiff’s insurance paid $975.80, leaving Plaintiff responsible for the

                                  20   $50.20 balance. Id. Plaintiff alleges that Defendant reported the outstanding debt to credit

                                  21   agencies on June 21, 2018, without first notifying Plaintiff. Id. ¶ 9–10. Defendant sent Plaintiff a

                                  22   letter dated July 2, 2018 notifying him of the debt, which Plaintiff alleges he received on July 14,

                                  23   2018. Id. ¶ 11. Plaintiff claims that “the letter was mailed after Defendant had [al]ready reported

                                  24   to Plaintiff’s consumer credit report.” Id. Plaintiff alleges he disputed the debt on July 16, 2018,

                                  25   and that he received “requested information” from Defendant on September 21, 2018. Id. ¶ 12.

                                  26            Plaintiff claims that Defendant’s actions violated the CCRAA, Cal. Civ. Code

                                  27
                                  28   2
                                           Faircloth v. AR Res., Inc., No. 19-cv-05830-JCS, 2020 WL 820307 (N.D. Cal. Feb. 19, 2020).
                                                                                         2
                                          Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 3 of 15




                                   1   § 1785.26(b), which provides: “A creditor may submit negative credit information concerning a

                                   2   consumer to a consumer credit reporting agency, only if the creditor notifies the consumer

                                   3   affected.” Id. ¶ 21 (quoting Cal. Civ. Code § 1785.26(b)). Ultimately, Plaintiff alleges that

                                   4   “Defendant knowingly and willfully violated CCRAA” when it submitted information about the

                                   5   debt to credit agencies without notifying Plaintiff, which Plaintiff claims violates California Civil

                                   6   Code sections 1785.26(a)(2) and (b); when it did not properly investigate and review his dispute,

                                   7   which Plaintiff claims violates Civil Code section 1785.25(f); and when it continued to

                                   8   disseminate negative credit information related to the debt without notifying credit agencies that

                                   9   Plaintiff had disputed the debt, which Plaintiff alleges violates Civil Code section 1785.25(c). Id.

                                  10   ¶ 26.

                                  11   III.     ORDER TO SHOW CAUSE
                                  12           A.   The Parties’ Arguments
Northern District of California
 United States District Court




                                  13            Because all the federal causes of action were dismissed and Plaintiff did not reassert them

                                  14   in his present complaint, the Court ordered the parties to show cause why the Court should not

                                  15   remand the case for lack of subject matter jurisdiction. OSC at 2. In response, Plaintiff argues

                                  16   that the only potential basis for the Court to retain jurisdiction over this case is to exercise

                                  17   diversity jurisdiction under 28 U.S.C. § 1332, but that the requirements for such jurisdiction are

                                  18   not met. Pl.’s Response to OSC (dkt. 43) at 2. While he does not contest that the parties are

                                  19   diverse, Plaintiff argues Defendant has not met its burden to show that the amount in controversy

                                  20   exceeds $75,000. Id. at 3. Plaintiff claims that he is seeking $15,000 in statutory damages,

                                  21   leaving a $60,000 gap between the damages at stake and the amount in controversy required for

                                  22   diversity jurisdiction. See id. at 4 (stating that Plaintiff “seeks a maximum of $15,000 in statutory

                                  23   damages”). According to Plaintiff, Defendant is required to provide “summary judgment type

                                  24   evidence” to show, by preponderance of the evidence, that attorney’s fees will exceed the

                                  25   additional $60,000 required to meet the amount in controversy. Id. (quoting Ibarra v. Manheim

                                  26   Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015); Fritsch v. Swift Transp. Co. of Ariz., LLC, 899

                                  27   F.3d 785, 795–96 (2018)). Because Defendant had at that time not provided any evidence

                                  28   supporting its contention that attorney’s fees will increase the amount in controversy beyond the
                                                                                           3
                                          Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 4 of 15




                                   1   jurisdictional minimum, Plaintiff argues, the case should be remanded back to California state

                                   2   court.

                                   3            Defendant responded to the OSC in its Reply (dkt. 46). It argues that the Court has

                                   4   diversity jurisdiction over this matter because the parties are completely diverse, Reply at 1 n.1,

                                   5   and because the amount in controversy exceeds $75,000, id. at 1. According to Defendant, the

                                   6   Court should calculate the amount in controversy based on the maximum amount recoverable

                                   7   under the statute. Id. at 2–3 (quoting Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 414–15

                                   8   (9th Cir. 2018); Fritsch, 899 F.3d at 795; Arias v. Residence Inn by Marriott, 936 F.3d 920, 927

                                   9   (9th Cir. 2019)). Defendant looks to the CCRAA, which authorizes a maximum of $5,000 per

                                  10   alleged violation. Id. at 3. Because the SAC alleges three violations of the CCRAA, Defendant

                                  11   claims, the maximum amount Plaintiff can recover under the statute is $15,000. Id. (citing SAC

                                  12   ¶¶ 26–27).
Northern District of California
 United States District Court




                                  13            To reach the amount in controversy, Defendant argues that the Court should include

                                  14   attorney’s fees in its calculation, because the CCRAA authorizes victorious parties to recover

                                  15   attorney’s fees. Id. at 1, 3 (citing 28 U.S.C. § 1332(a)(1); Chavez, 888 F.3d at 414–15; Lopez v.

                                  16   CIT Bank, N.A., No. 15-cv-00759-BLF, 2016 WL3163175, at *3 (N.D. Cal. Jun. 7, 2016)).

                                  17   Defendant points to Ninth Circuit precedent stating that, for jurisdictional purposes, attorney’s

                                  18   fees should be calculated using the “lodestar method” by which courts multiply “the number of

                                  19   hours the prevailing party reasonably expended on the litigation by a reasonable hourly rate.” Id.

                                  20   (quoting Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008)).

                                  21            Defendant provides a list of the tasks it expects Plaintiff’s counsel has undertaken or will

                                  22   undertake related to this action. Id. at 4–5. Based on counsel’s past billing rates, Defendant

                                  23   expects attorney’s fees in this case to exceed the $60,000 required beyond the statutory damages to

                                  24   exceed the jurisdictional minimum. Id. (citing Campbell Decl. (dkt. 46-1) ¶¶ 6–7). In a

                                  25   declaration, Defendant’s attorney R. Travis Campbell reproduces the list of tasks Plaintiff’s

                                  26   counsel has or will likely undertake and estimates that Plaintiff’s counsel will spend “no less than

                                  27   161 hours in attorney’s fees in connection with litigating Plaintiff’s claims through trial.”

                                  28   Campbell Decl. ¶ 6. He estimates that such hours will lead to attorney’s fees over $60,000. Id. ¶
                                                                                          4
                                          Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 5 of 15




                                   1   7. Campbell attached a copy of emails between the parties where Plaintiff’s counsel declined to

                                   2   stipulate to a damages cap under the jurisdictional threshold and expressed that they “reasonably

                                   3   expect this case will go to trial, incurring substantial costs and fees,” and that Plaintiff’s counsel

                                   4   “are not prepared to cap those unnecessarily.” Id. ¶ 10 & Ex. 1. Between the attorney’s fees and

                                   5   statutory damages, Defendant argues, the amount in controversy exceeds $75,000; accordingly, it

                                   6   argues, the requirements for diversity jurisdiction are met.

                                   7          Defendant also includes a declaration of Plaintiff’s attorney Todd M. Friedman submitted

                                   8   in another case detailing his legal education and experience and those of his co-counsel, Adrian

                                   9   Bacon. Request for Judicial Notice (dkt. 46-2) Ex. A. According to this declaration, submitted on

                                  10   November 19, 2018, Mr. Friedman’s billing rate was $725 per hour and Mr. Bacon’s billing rate

                                  11   was $625. Id. ¶ 41; see also Reply at 3. Defendant asserts that these two declarations are enough

                                  12   to show by preponderance of the evidence that attorney’s fees will exceed $60,000 and,
Northern District of California
 United States District Court




                                  13   consequently, that the $75,000 amount in controversy requirement is met. Reply at 4.

                                  14        B.    The Court Has Diversity Jurisdiction Over This Case Because the Parties Are
                                                  Completely Diverse and the Amount in Controversy Exceeds $75,000
                                  15
                                  16          The parties do not contest that the requirement of complete diversity is satisfied. Reply at

                                  17   1 n.1; see also Civil Cover Sheet (dkt. 1-2) (checking a box indicating that Defendant is

                                  18   “Incorporated and Principal Place of Business In Another State”). In addition, Defendant has

                                  19   shown by preponderance of the evidence that the amount in controversy will exceed $75,000.

                                  20   Accordingly, the Court has jurisdiction over the present matter under 28 U.S.C. § 1332.

                                  21          In the Ninth Circuit, “the amount in controversy reflects the maximum recovery the

                                  22   plaintiff could reasonably recover.” Arias, 936 F.3d at 927. This includes attorney’s fees when,

                                  23   as here, the statute permits the prevailing party to recover them. Missouri State Life Ins. Co. v.

                                  24   Jones, 290 U.S. 199, 201 (1933); Fritsch, 899 F.3d at 794; see also Pl’s Response to OSC at 3

                                  25   (“Plaintiff does not dispute that attorneys’ fees can be taken into account in determining the

                                  26   amount in controversy if a statute [or contract] authorizes fees to a successful litigant.” (quoting

                                  27   Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155 (9th Cir. 1998) (internal quotation marks

                                  28   omitted))). The party seeking removal (or, here, opposing remand) bears the burden of showing,
                                                                                          5
                                          Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 6 of 15




                                   1   by preponderance of the evidence, that the amount in controversy exceeds the jurisdictional

                                   2   threshold. Chavez, 888 F.3d at 414–15.

                                   3           Defendant provided a detailed list of the tasks it expects Plaintiff’s attorney to undertake in

                                   4   its work on the case through trial, which includes reasonable estimates of the time that such tasks

                                   5   might require. Reply at 4–5; Campbell Decl. ¶ 6. The total amount of time to prosecute the case

                                   6   estimated in Campbell’s declaration comes to 186 hours, see Campbell Decl. ¶ 6, which would

                                   7   exceed $60,000 at a billing rate of only $325 per hour. Defendant also provided a declaration

                                   8   from one of Plaintiff’s attorneys listing his hourly rate and the rate of his partner, both of which

                                   9   greatly exceed that amount. Id. (citing Request for Judicial Notice Ex. A). At least one court in

                                  10   this district has found such declarations meet the preponderance of the evidence standard for

                                  11   subject matter jurisdictional purposes. See Ramirez v. Benihana Nat’l Corp., No. 18-CV-05575-

                                  12   MMC, 2019 WL 131843, at *2 (N.D. Cal. Jan. 8, 2019) (finding declarations from attorneys’
Northern District of California
 United States District Court




                                  13   previous case was “adequate” evidence). The Court is also convinced that the level of detail in the

                                  14   Campbell Declaration’s accounting of attorneys’ tasks in the case satisfies the evidentiary

                                  15   requirement. See Campbell Decl. ¶ 6. Accordingly, Defendant has met its burden and established

                                  16   that Plaintiff could reasonably be expected to recover attorney’s fees exceeding $60,000 if the case

                                  17   proceeded through trial and, when those fees are added to the $15,000 that Plaintiff seeks in

                                  18   statutory damages, that the amount in controversy requirement is satisfied and the Court has

                                  19   diversity jurisdiction over this case.

                                  20   IV.     DEFENDANT’S MOTION TO DISMISS THE SAC
                                  21         A.    The Parties’ Arguments
                                  22           Defendant’s present motion argues primarily that Plaintiff’s claims under the CCRAA

                                  23   must be dismissed as preempted by the FCRA. Defendant also contends that aspects of Plaintiff’s

                                  24   complaint do not include sufficient factual allegations to plausibly state a claim on which relief

                                  25   may be granted. This order addresses the parties’ arguments on those two issues in turn.

                                  26                 1. Federal Preemption
                                  27           Defendant argues that Plaintiff’s CCRAA claim, which arises under sections 1785.26(b),

                                  28   1785.25(f), and 1785.25(c) of the Civil Code, is preempted by the federal FCRA and its express
                                                                                          6
                                             Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 7 of 15




                                   1   preemption provision. Mot. at 4 (citing 15 U.S.C. § 1681t(b)(1)(F)). Defendant points to

                                   2   Carvalho v. Equifax Information Services, LLC, 629 F.3d 876, 888–89 (9th Cir. 2010), where the

                                   3   Ninth Circuit held that the FCRA’s express preemption clause preempts all claims brought under

                                   4   the CCRAA that concern conduct regulated under 15 U.S.C. § 1681s-2, except for those brought

                                   5   under section 1785.25(a). Id. (citing Carvalho, 629 F.3d at 888–89; 15 U.S.C. § 1681t(b)(1)(F)).

                                   6   Defendant argues that all the sections under which Plaintiff brings his claims “are identical to

                                   7   those mandated by section 1681s-2 of the FCRA” and are therefore preempted by the federal law.

                                   8   Id.

                                   9            First, Defendant argues that each of the Plaintiff’s claims under the CCRAA is preempted

                                  10   by its federal equivalent in the FCRA. Id. at 4. According to Defendant, Plaintiff’s claim under

                                  11   section 1785.26(b) regarding notice of reporting negative credit information to credit bureaus is

                                  12   identical to a claim brought under § 1681s-2(a)(7), which provides no private right of action, and
Northern District of California
 United States District Court




                                  13   is therefore preempted by that section. Id. at 4–5 (citing 15 U.S.C. § 1681s-2(a)(7)). Defendant

                                  14   cites cases from this circuit where courts have found section 1785.26(b) claims preempted by

                                  15   § 1681s-2(a)(7) because the two provisions imposed identical requirements. Id. (citing Tuck v.

                                  16   Portfolio Recovery Assocs., LLC, No. 19-CV-1270-CAB-AHG, 2019 WL 6497758, at *2 (S.D.

                                  17   Cal. Dec. 3, 2019); Kayan v. Asset Acceptance, LLC, No. CV12-03610-JGB-FMO, 2013 WL

                                  18   12415355, at *3 (C.D. Cal. Apr. 24, 2013); Oganyan v. Square Two Fin., No. CV 11-10226 RGK

                                  19   (VKB), 2012 WL 3656355, at *4 (C.D. Cal. Aug. 24, 2012)).

                                  20            Defendant makes the same argument about Plaintiff’s CCRAA claim under section

                                  21   1785.25(f) regarding Defendant’s behavior after Plaintiff disputed the debt; it argues that this

                                  22   claim is preempted by its federal analogue in § 1681s-2(b). Id. at 6 (citing Gugger v. USAA Fed.

                                  23   Sav. Bank, No. 17-cv-1518-AJB-AGS, 2017 WL 5552254, at *4–5 (S.D. Cal. Nov. 17, 2017);

                                  24   Fair v. Experian Info. Sols., Inc., Nos. C 16-5712 CW et al., 2017 WL 1164225, at *8 (N.D. Cal.

                                  25   Mar. 29, 2017)).

                                  26            Finally, Defendant argues that Plaintiff’s CCRAA claim under section 1785.25(c), alleging

                                  27   that Defendant continued to report the debt to credit reporting agencies without notifying them that

                                  28   Plaintiff disputed the debt, is preempted by § 1681s-2(a)(3) of the federal law. Id. at 6–7 (citing
                                                                                         7
                                          Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 8 of 15




                                   1   Cal. Civ. Code § 1785.25(c); 15 U.S.C. § 1681s-2(a)(3); Wang v. Asset Acceptance, LLC, 681 F.

                                   2   Supp. 2d 1143, 1147–48 (N.D. Cal. 2010); Marseglia v. JP Morgan Chase Bank, No. 09-cv-2857

                                   3   JAH(RBB), 2011 WL 13134334, at *4–5 (S.D. Cal. Aug. 3, 2011)).

                                   4          Plaintiff counters by asserting that his primary CCRAA claim arises out of section

                                   5   1785.25(a), which is not preempted by the FCRA. Opp’n (dkt. 41) at 4. He argues that the FCRA

                                   6   only preempts those parts of the CCRAA that are inconsistent with federal laws, and only to the

                                   7   extent that those laws are inconsistent. Id. at 4–5 (citing Sanai v. Saltz, 170 Cal. App. 4th 746

                                   8   (2009); 15 U.S.C. § 1681(t)(b)). He argues that “Defendant’s own caselaw supports the

                                   9   contention that 1785.25(a) is expressly excluded from pre-emption.” Id. at 5 (citing Mot. at 1).

                                  10   According to Plaintiff, the FCRA’s preemption clause only applies to those parts of the CCRAA

                                  11   that concern “any subject matter regulated under” § 1681t(b)(1), which does not include section

                                  12   1785.25(a). Id. (quoting 15 U.S.C. § 1681(t)(b)(1)). He further argues that the FCRA only
Northern District of California
 United States District Court




                                  13   preempts those sections of the CCRAA that are inconsistent with federal law and only may not

                                  14   “exclude more law than is necessary to alleviate the inconsistency” with federal law. Id. at 5–6

                                  15   (citing 15 U.S.C. § 1681t(b)(1)(a)). Because Plaintiff’s claims are brought under California Civil

                                  16   Code section 1785.25(a) and are not inconsistent with federal law, he argues, they are not

                                  17   preempted.

                                  18          In response, Defendant points to cases where district courts have held that allegations that

                                  19   a defendant failed to notify credit reporting agencies are treated like claims under Civil Code

                                  20   sections 1785.26(b), 1785.25(c), and 1785.25(f) and are therefore preempted by the FCRA

                                  21   regardless of their label. Reply at 7 (citing Wang, 681 F. Supp. 2d at 1147–48; Marseglia, 2011

                                  22   WL 13134334, at *4–5). As in those cases, he argues, this Court should find Plaintiff’s failure to

                                  23   notify claim to be preempted as well, regardless of whether Plaintiff attempts to frame it as a claim

                                  24   under section 1785.25(a). Id.

                                  25                2. Sufficiency of the SAC
                                  26          In addition to preemption, Defendant argues that the allegations in the SAC do not state a

                                  27   claim under the CCRAA because, as the Court found in its Order granting the motion to dismiss

                                  28   the FAC, Plaintiff has not pleaded that the information Defendant reported to the credit agencies
                                                                                         8
                                          Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 9 of 15




                                   1   was false. Mot. at 2 (citing SAC ¶¶ 7–12). According to Defendant, the only parts of the SAC

                                   2   that are well-pleaded fall under those provisions of the CCRAA that are preempted by the FCRA,

                                   3   relating to obligations distinct from section 1788.25(a)’s prohibition against reporting false or

                                   4   incomplete information. Id. at 3–4 (citing SAC ¶ 26).

                                   5           Plaintiff argues that the SAC states a claim under section 1785.25(a) because he alleges

                                   6   that Defendant reported incorrect credit information when it reported a debt that Plaintiff claims is

                                   7   fabricated, and incomplete information when it failed to report Plaintiff’s dispute to credit

                                   8   reporting agencies. Opp’n at 3; see also SAC ¶ 7 (describing the debt as “fabricated”). Plaintiff

                                   9   further argues that the SAC also alleged that Defendant knew or should have known that the

                                  10   information it provided to the credit reporting agencies was inaccurate or incomplete. Id. at 4; see

                                  11   also SAC ¶¶ 26–27 (alleging that Defendant acted “knowingly and willfully”).

                                  12        B.     Legal Standard Under Rule 12(b)(6)
Northern District of California
 United States District Court




                                  13           A complaint may be dismissed under Rule 12(b)(6) of the Federal Rules of Civil Procedure

                                  14   for failure to state a claim on which relief can be granted. “The purpose of a motion to dismiss

                                  15   under Rule 12(b)(6) is to test the legal sufficiency of the complaint.” N. Star Int’l v. Ariz. Corp.

                                  16   Comm’n, 720 F.2d 578, 581 (9th Cir. 1983). Generally, a plaintiff’s burden at the pleading stage

                                  17   is relatively light. Rule 8(a) of the Federal Rules of Civil Procedure states that a “pleading which

                                  18   sets forth a claim for relief . . . shall contain . . . a short and plain statement of the claim showing

                                  19   that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a).

                                  20           In ruling on a motion to dismiss under Rule 12(b)(6), the court analyzes the complaint and

                                  21   takes “all allegations of material fact as true and construe[s] them in the light most favorable to the

                                  22   non-moving party.” Parks Sch. of Bus. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).

                                  23   Dismissal may be based on a lack of a cognizable legal theory or on the absence of facts that

                                  24   would support a valid theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

                                  25   1990). A complaint must “contain either direct or inferential allegations respecting all the material

                                  26   elements necessary to sustain recovery under some viable legal theory.” Bell Atl. Corp. v.

                                  27   Twombly, 550 U.S. 544, 562 (2007) (citing Car Carriers, Inc. v. Ford Motor Co., 745 F.2d 1101,

                                  28   1106 (7th Cir. 1984)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation
                                                                                            9
                                         Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 10 of 15




                                   1   of the elements of a cause of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                   2   (quoting Twombly, 550 U.S. at 555). “[C]ourts ‘are not bound to accept as true a legal conclusion

                                   3   couched as a factual allegation.’” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S.

                                   4   265, 286 (1986)). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

                                   5   ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)

                                   6   (alteration in original). Rather, the claim must be “‘plausible on its face,’” meaning that the

                                   7   plaintiff must plead sufficient factual allegations to “allow[] the court to draw the reasonable

                                   8   inference that the defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S.

                                   9   at 570).

                                  10        C.    Preemption of Plaintiff’s Claims
                                  11          The federal FCRA expressly “preempts most state laws concerning the duties of persons

                                  12   who furnish information to [credit reporting agencies],” including many provisions of the
Northern District of California
 United States District Court




                                  13   CCRAA. Huizar v. Wells Fargo Bank, N.A., 257 F. Supp. 3d 1103, 1107 (E.D. Cal. 2017); see 15

                                  14   U.S.C. § 1681t(b)(1)(F) (preempting state laws “with respect to any subject matter regulated under

                                  15   . . . section 1681s-2 of this title, relating to the responsibilities of persons who furnish information

                                  16   to consumer reporting agencies”). However, section 1785.25(a) is expressly excluded from the

                                  17   FCRA’s preemption provision. Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1169 (9th

                                  18   Cir. 2009); see also Carvalho, 629 F.3d at 888 (noting that the FCRA “also expressly saves from

                                  19   preemption section 1785.25(a) of the California Civil Code” (citing 15 U.S.C.

                                  20   § 1681t(b)(1)(F)(ii))). That section provides that “[a] person shall not furnish information on a

                                  21   specific transaction or experience to any consumer credit reporting agency if the person knows or

                                  22   should know the information is incomplete or inaccurate.” Cal. Civ. Code § 1785.25(a).

                                  23          Plaintiff argues “[t]he primary claim, the whole of Plaintiff’s complaint as identified in the

                                  24   first paragraph, stems from CCRAA § 1785.25(a)” and is therefore not preempted. Opp’n at 3;

                                  25   see also SAC ¶ 1 (“This is an action for damages brought by an individual consumer for

                                  26   Defendant’s violations of the California Consumer Credit Reporting Agencies Act, California

                                  27   Civil Code § 1785.25 (a)”). The SAC alleges that Defendant violated three specific sections of the

                                  28   CCRAA. SAC ¶ 26. First, Plaintiff alleges Defendant’s conduct ran afoul of section
                                                                                          10
                                         Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 11 of 15




                                   1   1785.26(a)(2), which is not preempted because the FCRA specifically exempts that statute from

                                   2   preemption. Id.

                                   3           However, Plaintiff also alleges Defendant violated section 1785.25(f), which is preempted.

                                   4   See Carvalho, 629 F.3d at 889 (“Because section 1785.25(a) is the only substantive CCRAA

                                   5   furnisher provision specifically saved by the FCRA, Carvalho’s section 1785.25(f) claim is

                                   6   preempted.”). Plaintiff’s claims under section 1785.25(c), which is also not exempted in the

                                   7   express preemption provision and concerns conducted regulated by 15 U.S.C. § 1681s1-2, and

                                   8   section 1785.26(b), are similarly preempted by the FCRA. See Farrell v. Portfolio Recovery

                                   9   Assocs., No. CV 14-03941 RGK, 2014 WL 7745881, at *4 (C.D. Cal. Sept. 19, 2014) (holding

                                  10   that claims under section 1785.25(c) are not exempt from preemption and regulate conduct found

                                  11   in § 1681s1-2); Oganyan, 2012 WL 3656355, at *4 (“Because California Civil Code § 1785.26(b)

                                  12   requires creditors to provide notification prior to reporting negative information and
Northern District of California
 United States District Court




                                  13   § 1681s-2(a)(7) has a similar requirement, § 1785.26(b) is preempted by the [FCRA].”).

                                  14           Plaintiff’s argument that the Court should consider whether those provisions are

                                  15   “inconsistent” with the FCRA neglects that they are governed by the FCRA’s express requirement

                                  16   that “[n]o requirement or prohibition may be imposed under the laws of any State . . . with respect

                                  17   to any subject matter regulated under . . . section 1681s-2 of this title, relating to the

                                  18   responsibilities of persons who furnish information to consumer reporting agencies”—except for

                                  19   two expressly exempted state laws, section 1785.25(a) and a Massachusetts statute not at issue

                                  20   here. See 15 U.S.C. § 1681t(b). As the Ninth Circuit has recognized, the express preemption

                                  21   provisions of § 1681t(b) serve as “exceptions” to the “general rule” that the FCRA only preempts

                                  22   state laws inconsistent with the FCRA’s substantive terms. Gorman, 584 F.3d at 1166. Because

                                  23   sections 1785.25(c), 1785.25(f), and 1785.26(b) are governed by § 1681t(b), the Court need not

                                  24   consider whether they conflict with any other term of the FCRA. Accordingly, while Plaintiff’s

                                  25   claim under section 1785.25(a) is not preempted by the FCRA, his allegations that Defendant

                                  26   violated sections 1785.25(c), 1785.25(f), and 1785.26(b) are preempted.

                                  27        D.     Sufficiency of Allegations Regarding Section 1785.25(a)
                                  28           The remaining claim under the CCRAA that is not preempted by the FCRA arises under
                                                                                          11
                                         Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 12 of 15




                                   1   section 1785.25(a), which provides that “[a] person shall not furnish information on a specific

                                   2   transaction or experience to any consumer credit reporting agency if the person knows or should

                                   3   know the information is incomplete or inaccurate.” Cal. Civ. Code § 1785.25(a). Plaintiff alleges

                                   4   in the SAC that Defendant violated section 1785.25(a) in two ways: first by reporting a debt that

                                   5   Plaintiff claims does not exist and secondly by failing to notify credit reporting agencies that the

                                   6   debt was in dispute. Opp’n at 3; see also SAC ¶ 26. For different reasons, neither of these

                                   7   allegations are sufficient to state a claim for relief under section 1785.25(a). Therefore,

                                   8   Defendant’s motion to dismiss is GRANTED, and the complaint is DISMISSED.

                                   9                1. Plaintiff’s Allegation that Defendant Violated the CCRAA by Not Reporting
                                  10                   the Dispute Is Not Cognizable Under Section 1785.25(a)

                                  11          Courts in this circuit have held that a defendant’s failure to notify credit reporting agencies

                                  12   of a dispute is not “incomplete or inaccurate” information of the the type prohibited by section
Northern District of California
 United States District Court




                                  13   1785.25(a), because it falls squarely within section 1785.25(c)’s requirement that where a

                                  14   customer has consumer a debt, “the person may not furnish the information to any consumer credit

                                  15   reporting agency without also including a notice that the information is disputed by the

                                  16   consumer,” see Cal. Civ. Code § 1785.25(c). In Wang, 681 F. Supp. 2d at 1148, for example, the

                                  17   court considered the plaintiff’s argument that the defendant’s failure to notify a credit reporting

                                  18   agency about a dispute stated a claim under section 1785.25(a). Based on principles of statutory

                                  19   interpretation under California law, the court held that it did not:

                                  20                  [T]he general obligation in section 1785.25(a) not to furnish [credit
                                                      reporting agencies] with incomplete or inaccurate information
                                  21                  cannot have been intended to include the obligation to notify [credit
                                                      reporting agencies] of disputed debts. Otherwise, section 1785.25(c)
                                  22                  would be superfluous and unnecessary. . . . Since Wang’s claim,
                                                      when properly construed, arises under section 1785.25(c) of the
                                  23                  CCRAA, and since this provision is preempted by the FCRA, the
                                                      Court must dismiss Wang’s second cause of action.
                                  24
                                  25   681 F. Supp. 2d at 1147–48; see also Marseglia, 2011 WL 13134334, at *4–5 (quoting and

                                  26   following Wang). Plaintiff does not address these cases, despite Defendant’s reliance on them in

                                  27   its motion. See Mot. at 7; see generally Opp’n. The Court is persuaded by this reasoning and

                                  28   holds Plaintiff’s allegation that Defendant did not notify credit reporting agencies about the
                                                                                         12
                                         Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 13 of 15




                                   1   dispute does not state a claim under section 1785.25(a), but instead must be construed as a claim

                                   2   under section 1785.25(c), which is preempted as discussed above.

                                   3                2. Plaintiff Has Not Cured the Defects In His Previous Pleading Regarding the
                                   4                   Status of the Debt

                                   5          Plaintiff’s other allegation under section 1785.25(a) is also deficient. Plaintiff has not

                                   6   cured the defect that led the Court to dismiss the FAC. In the order granting Defendant’s motion

                                   7   to dismiss the FAC, the Court held:

                                   8                  Plaintiff does not allege that any of the information Defendant
                                                      reported was false. He does not allege that he paid the debt, and he
                                   9                  admits to receiving the services at San Ramon Regional Medical
                                                      Center and incurring a $50.20 outstanding debt. Without that
                                  10                  information, the allegation that the debt is “fabricated” is the type of
                                                      “‘naked assertion[]’ devoid of ‘further factual enhancement’” that
                                  11                  Iqbal finds inadequate at the pleading stage.
                                  12   Order Granting Motion to Dismiss the FAC at 14 (internal citations omitted). Although the Court
Northern District of California
 United States District Court




                                  13   granted leave to amend to cure that defect, Plaintiff has not pleaded any additional facts and

                                  14   continues to refer to the debt as “fabricated” without any other details or allegations as to why that

                                  15   conclusory label applies. Compare SAC ¶ 7 (“Defendant reported false and derogatory

                                  16   information on Plaintiff’s credit report alleging a fabricated debt.”) with FAC ¶ 7 (“Defendant

                                  17   reported false and derogatory information on Plaintiff’s credit report alleging a fabricated debt.”).

                                  18   The Court finds this allegation inadequate in the SAC for the same reasons it was inadequate in

                                  19   the FAC.

                                  20        E.    Dismissal with Prejudice
                                  21          Because Plaintiff has not cured the defects the Court identified in the FAC, the Court

                                  22   dismisses the case with prejudice. In the Ninth Circuit, “[f]ive factors are frequently used to

                                  23   assess the propriety of a motion for leave to amend: (1) bad faith, (2) undue delay, (3) prejudice to

                                  24   the opposing party, (4) futility of amendment; and (5) whether plaintiff has previously amended

                                  25   his complaint.” Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990) (citing Ascon

                                  26   Properties, Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989)). In Allen, the Ninth

                                  27   Circuit upheld a district court decision to dismiss a claim with prejudice based on the final two

                                  28   factors. Id. The Court looks to the same two factors here: Plaintiff’s repeated failure to plead
                                                                                         13
                                            Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 14 of 15




                                   1   additional facts beyond his conclusory assertion that the debt was fabricated suggests that

                                   2   additional amendment would be futile; in addition, as explained above, the factual claim in the

                                   3   SAC is identical to the claim the Court found deficient in the FAC even though this is Plaintiff’s

                                   4   second attempt to amend. See generally SAC ¶ 7 (describing the debt as “fabricated” but not

                                   5   specifying whether he paid the debt). Therefore, Plaintiff’s second amended complaint is

                                   6   DISMISSED WITH PREJUDICE.

                                   7   V.      DEFENDANT’S MOTION FOR RULE 11 SANCTIONS
                                   8           Defendant filed a motion to sanction Plaintiff under Rule 11 of the Federal Rules of Civil

                                   9   Procedure for filing claims that, according to Defendant, “are clearly preempted by binding

                                  10   precedent.” Motion for Sanctions (dkt. 49) at 7–8 (citing Kuroiwa v. United States, 351 F. App’x

                                  11   238 (9th Cir. 2009); Shepard-Hall v. Gordon & Wong Law Grp. PC, No. 2:16-CV-01361-MCE-

                                  12   GGH, 2017 WL 2654855 (E.D. Cal. June 20, 2017)). Defendant argues that Plaintiff’s claims
Northern District of California
 United States District Court




                                  13   under the CCRAA are preempted and that, by asserting these claims, Plaintiff’s attorneys either

                                  14   failed to conduct necessary diligent research or acted strategically and improperly. Id. (citing

                                  15   Carvalho, 629 F.3d at 888–89). However, neither Carvalho nor any other Ninth Circuit precedent

                                  16   of which this Court is aware announces a rule directly addressing the issue of whether a cause of

                                  17   action brought under section 1785.25(a) but concerning conduct regulated by another substantive

                                  18   area of the CCRAA is automatically preempted by the FCRA. Although, as discussed above, the

                                  19   Court is persuaded by district court authority holding that such claims are preempted, and

                                  20   therefore concludes that the SAC is subject to dismissal, the Court does not find the SAC to be

                                  21   frivolous, baseless, or presented for an improper purpose. See Fed. R. Civ. P. 11(b)(1)–(3) (listing

                                  22   situations in which Rule 11 sanctions are appropriate). Accordingly, Defendant’s motion for

                                  23   sanctions under Rule 11 is DENIED.

                                  24   VI.     CONCLUSION
                                  25           For the reasons stated above, Defendant’s motion to dismiss Plaintiff’s second amended

                                  26   complaint is GRANTED and the case is DISMISSED with prejudice. Defendant’s motion for

                                  27   ///

                                  28   ///
                                                                                        14
                                         Case 3:19-cv-05830-JCS Document 50 Filed 05/27/20 Page 15 of 15




                                   1   sanctions under Rule 11 of the Federal Rules of Civil Procedure is DENIED. The Clerk shall

                                   2   enter judgment in favor of Defendant and close the case.

                                   3          IT IS SO ORDERED.

                                   4   Dated: May 27, 2020

                                   5                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                   6                                                  Chief Magistrate Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      15
